                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

IKE SHAUNDALE NUNN,
ADC #152571                                                               PLAINTIFF

V.                          CASE NO. 2:18-CV-137-JM-BD

DRUMMOND, et al.                                                       DEFENDANTS

                                          ORDER

       The Court has received a Partial Recommended Disposition (“Recommendation”)

from Magistrate Judge Beth Deere. After careful review of the Recommendation, docket

# 38, Mr. Nunn’s response to the recommendation, and after a de novo review of the

record, the Court concludes that the Recommendation should be, and hereby is, approved

and adopted as this Court’s findings in all respects.

       Mr. Nunn’s claims against the Doe Defendants are DISMISSED, without

prejudice. The Clerk is instructed to terminate the Doe Defendants as party Defendants

to this lawsuit.

       IT IS SO ORDERED this 21st day of February, 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
